1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
9                           EASTERN DISTRICT OF CALIFORNIA
10
                                     ----oo0oo----
11

12   TIM MOORE,                            NO.   2:18-cv-02919 WBS KJN
13                     Plaintiff,
14        v.
15   ANG TRANSPORT INC., MOORE
     FREIGHT BROKERS INC., TUFF
16   MACHINERY LLC,,
17                     Defendants.
18
                                     ----oo0oo----
19
                  Pursuant to the parties’ statements in their Joint
20
     Status Report (Docket No. 44) that they are “amenable to
21
     utilizing the District’s Voluntary Dispute Resolution Program”
22
     and that they “believe[] VDRP is appropriate for this matter”,
23
     the court has determined that this case is appropriate
24
     for an early settlement conference and will refer the action to
25
     the court’s Voluntary Dispute Resolution Program (“VDRP”).
26
                  IT IS THEREFORE ORDERED that:
27
                  1.      Within fourteen (14) days of this Order, the
28
                                          1
1    parties shall contact the court’s VDRP administrator, Sujean

2    Park, at (916) 930-4278 or SPark@caed.uscourts.gov, to start the

3    process of selecting an appropriate neutral.    The parties shall

4    carefully review and comply with Local Rule 271, which outlines

5    the specifications and requirements of the VDRP.

6               2.   To avoid the unnecessary expenditure of costs and

7    attorneys’ fees, this action is hereby stayed to provide the

8    parties time to complete the VDRP session.     No later than five

9    (5) days after completion of the VDRP session, the parties shall

10   file a joint statement indicating whether a settlement was

11   reached.

12              3.   The parties shall complete the VDRP session no

13   later than October 11, 2019.   The court hereby resets the Status

14   (Pretrial Scheduling) Conference for November 12, 2019.     If a

15   settlement is not reached through VDRP, the parties shall submit

16   an Amended Joint Status Report no later than October 28, 2019.

17              IT IS SO ORDERED.

18   Dated:   August 7, 2019

19

20
21

22

23

24

25

26
27

28
                                      2
